Title: From Thomas Jefferson to Joseph Fay, 4 November 1792
From: Jefferson, Thomas
To: Fay, Joseph



Sir
Philadelphia Nov. 4. 1792.

I have to acknolege the receipt of your favor of Oct. 8 together with the seeds of the Sugar maple accompanying it. I have delivered a part to the President and will deliver another portion to Mr. Madison who is just arrived here. In the name of us all accept thanks for this present, which I deem valuable. I was not fortunate in my essay of the last year. Of 80. trees I bought in N. York, very few survived the transplantation. Do they begin to increase the quantity of sugar made with you?
Tomorrow begins the winter campaign of our legislature; no pleasant season for themselves or those connected with them. It’s termination being fixed to the 4th. of March will induce them to undertake less and hasten it the more. I am with great esteem Sir Your most obedt. humble servt

Th: Jefferson

